In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-12-00054-CR
        ______________________________


           LARRY J. CAMP, Appellant

                        V.

        THE STATE OF TEXAS, Appellee




         On Appeal from the County Court
             Upshur County, Texas
             Trial Court No. 34,964




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION

        The complaint filed against Larry J. Camp in the Municipal Court of the City of East

Mountain, in Upshur County,1 alleged that Camp, on March 1, 2010,

        did then and there unlawfully drive a motor vehicle upon a public street, to wit:
        East Mountain Road South at a speed which was greater than was reasonable and
        prudent under the conditions then existing, specifically at a speed of 51 miles per
        hour, the maximum lawful prima facia reasonable speed indicated by an official
        sign then and there posted was 40 miles per hour, contrary to the laws made and
        provided and against the peace and dignity of the State of Texas.

From his conviction of the offense of speeding,2 Camp appeals,3 asserting that the court was

without jurisdiction and that the complaint was defective. We affirm, because the complaint

(1) provided the trial court jurisdiction and (2) is sufficient.

(1)     The Complaint Provided the Trial Court Jurisdiction

        Camp maintains that both the municipal court and the county court were without

jurisdiction to act on the case against him since neither issued an indictment or information. We

review this matter de novo. See State v. Moff, 154 S.W.3d 599, 601 (Tex. Crim. App. 2004)



1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court in compliance with an
Order of the Texas Supreme Court, dated April 6, 2012. We are unaware of any conflict between precedent of the
Twelfth Court of Appeals and that of this Court on any relevant issue. See TEX. R. APP. P. 41.3.
2
 The jury found Camp guilty of the class C misdemeanor offense of speeding. Camp was ordered to pay a fine of
$200.00.
3
 Camp first appealed the result from the municipal court case to the County Court of Upshur County. Because the
Upshur County Municipal Court is not a court of record, appeal to the county court was de novo. See TEX. CODE
CRIM. PROC. ANN. art. 44.17 (West 2006). In the county court, Camp’s motion to dismiss for lack of jurisdiction,
claiming that he was never presented with an information or indictment, was denied.

                                                        2
(appellate court should conduct de novo review on resolution of question of law when trial court’s

decision does not involve evaluation of credibility and demeanor of witness).

         To support his argument, Camp relies on a provision of the Texas Constitution:

         An indictment is a written instrument presented to a court by a grand jury charging
         a person with the commission of an offense. An information is a written
         instrument presented to a court by an attorney for the State charging a person with
         the commission of an offense. The practice and procedures relating to the use of
         indictments and informations, including their contents, amendment, sufficiency,
         and requisites, are as provided by law. The presentment of an indictment or
         information to a court invests the court with jurisdiction of the cause.

TEX. CONST. art. V, § 12(b). To the contrary, Section 12(b) does not support the contention that

―no other charging instrument is sufficient to invoke the jurisdiction of a municipal or county court

in a Class C misdemeanor case.‖ Schinzing v. State, 234 S.W.3d 208, 209 (Tex. App.—Waco

2007, no pet.). Various courts are permitted to exercise jurisdiction over criminal cases in Texas.4




4
 Both statutory and constitutional county courts with criminal jurisdiction ―have original jurisdiction of all
misdemeanors of which exclusive original jurisdiction is not given to the justice court, and when the fine to be
imposed shall exceed five hundred dollars.‖ TEX. CODE CRIM. PROC. ANN. art. 4.07 (West 2005); Schinzing, 234
S.W.3d at 209–10. In addition, county courts ―shall have appellate jurisdiction in criminal cases of which justice
courts and other inferior courts have original jurisdiction.‖ TEX. CODE CRIM. PROC. ANN. art. 4.08 (West 2005).
Municipal courts share concurrent original jurisdiction with justice courts in criminal cases arising ―within the
territorial limits of the municipality and are punishable by fine only‖ or which ―arise under Chapter 106, Alcoholic
Beverage Code, and do not include confinement as an authorized sanction.‖ TEX. CODE CRIM. PROC. ANN. art.
4.14(b)(2) (West Supp. 2011). Municipal courts have exclusive original jurisdiction ―within the territorial limits of
the municipality in all criminal cases‖ arising ―under the ordinances of the municipality‖ and which ―are punishable by
a fine not to exceed . . . $500 in all other cases arising under a municipal ordinance.‖ TEX. CODE CRIM. PROC. ANN.
art. 4.14(a); see also TEX. GOV’T CODE ANN. § 29.003 (West Supp. 2011). In felony cases, original jurisdiction lies
with the district court or criminal district court. TEX. CODE CRIM. PROC. ANN. art. 4.05 (West 2005).


                                                          3
An indictment5 is required only in a felony case. Cook v. State, 902 S.W.2d 471, 475 (Tex. Crim.

App. 1995); see TEX. CODE CRIM. PROC. ANN. art. 1.05 (West 2005) (―no person shall be held to

answer for a felony unless on indictment of a grand jury‖). Because only district courts and

criminal district courts have jurisdiction to hear felony cases (with certain exceptions not

applicable here), indictments are not required in municipal or county courts without jurisdiction to

hear such matters. See TEX. CODE CRIM. PROC. ANN. art. 4.05; Schinzing, 234 S.W.3d at 210–11.

        When a felony offense is not involved, an information 6 is sufficient to invoke the

jurisdiction of the court. 7 Schinzing, 234 S.W.3d at 210. An information is not required,

however, to invoke the criminal jurisdiction of a municipal court; there, criminal jurisdiction is

created by filing a complaint. Huynh v. State, 901 S.W.2d 480, 481 n.3 (Tex. Crim. App. 1995)

(―A complaint serves as the sole charging instrument in the municipal court.‖). Chapter 45 of the

Texas Code of Criminal Procedure sets forth the procedures to be followed by justice and

municipal courts. Article 45.018 of that chapter provides that ―a complaint is a sworn allegation

charging the accused with the commission of an offense.‖ TEX. CODE CRIM. PROC. ANN. art.

45.018(a) (West 2006).


5
  An indictment is defined in the Texas Code of Criminal Procedure as ―the written statement of a grand jury accusing
a person therein named of some act or omission which, by law, is declared to be an offense.‖ TEX. CODE CRIM. PROC.
ANN. art. 21.01 (West 2009).
6
  ―Information‖ is defined in the Texas Code of Criminal Procedure as ―a written statement filed and presented in
behalf of the State by the district or county attorney, charging the defendant with an offense which may by law be so
prosecuted.‖ TEX. CODE CRIM. PROC. ANN. art. 21.20 (West 2009).
7
When an indictment is waived in a noncapital felony case, ―the accused shall be charged by information.‖ TEX.
CODE CRIM. PROC. ANN. art. 1.141 (West 2005).

                                                         4
            As stated, in this case, a complaint was filed against Camp. The Municipal Court for the

City of East Mountain was empowered to exercise original jurisdiction over the charges against

Camp under the provisions of Article 4.14 of the Texas Code of Criminal Procedure and Section

29.003 of the Texas Government Code. See TEX. CODE CRIM. PROC. ANN. art. 4.14(b); TEX.

GOV’T CODE ANN. art. 29.003; Schinzing, 234 S.W.3d at 211. Because the complaint in this case

served as a valid charging instrument in the municipal court, the complaint properly invoked the

original jurisdiction of the City of East Mountain Municipal Court. See Huynh, 901 S.W.2d at

481 n.3; Schinzing, 234 S.W.3d at 211; Bailey v. State, 15 S.W.3d 622, 626 (Tex. App.—Dallas

2000, no pet.).

            Camp also complains the jurisdiction of the Upshur County Court—where his first appeal

was filed—was not invoked due to the failure to file an indictment8 or information. Here, the

Upshur County Court was empowered to exercise appellate jurisdiction over Camp’s municipal

court case. See TEX. CODE CRIM. PROC. ANN. art. 4.08. Because the City of East Mountain

Municipal Court is not a court of record, Camp’s appeal to the County Court of Upshur County

was de novo. See TEX. CODE CRIM. PROC. ANN. art. 44.17.9 The trial de novo was conducted on


8
In accordance with our previous discussion, it was unnecessary to file an indictment in the county court. See TEX.
CODE CRIM. PROC. ANN. art. 4.05; Schinzing, 234 S.W.3d at 210–11.
9
    This article provides:

            In all appeals to a county court from justice courts and municipal courts other than municipal courts
            of record, the trial shall be de novo in the trial in the county court, the same as if the prosecution had
            been originally commenced in that court. An appeal to the county court from a municipal court of
            record may be based only on errors reflected in the record.

                                                                5
the original papers filed in the municipal court, in accordance with Article 44.18 of the Texas Code

of Criminal Procedure.        See TEX. CODE CRIM. PROC. ANN. art. 44.18 (West 2006).            No

information was required in the county court because the complaint in the municipal court serves

as the functional equivalent of an information in the county court. Blevins v. State, 672 S.W.2d
828, 829 (Tex. App.—Corpus Christi 1984, no pet.). Jurisdiction was sufficient.

(2)     The Complaint Is Sufficient

        Camp further complains that the complaint itself was defective because it failed to identify

which statute he allegedly violated. We find no merit in this issue, because the complaint

satisfies the requisites set forth in Article 45.019 of the Texas Code of Criminal Procedure. A

complaint filed in the municipal court must, among other things, ―show that the accused has

committed an offense against the law of this state.‖         TEX. CODE CRIM. PROC. ANN. art.

45.019(a)(4) (West 2006). Here, the complaint alleged Camp was operating a vehicle on a public

street at a speed of fifty-one miles per hour when the posted speed limit was forty miles per hour,

―contrary to the laws made and provided and against the peace and dignity of the State of Texas.‖

This allegation is also satisfactory.

        We affirm the judgment of the trial court.



                                                      Josh R. Morriss, III
                                                      Chief Justice


TEX. CODE CRIM. PROC. ANN. art. 44.17.

                                                 6
Date Submitted:   May 2, 2012
Date Decided:     May 3, 2012

Do Not Publish




                                7